COURT OF A PPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION

Cause Number:              01-21-00642-CV
Trial Court Cause
Number:                    2021-33085

Style:                     UNICO Retail, LLC and Ricardo Valentini

                           v. Edry B & K -11, GP, and Walter E. Salek

Date motion filed * :      May 10, 2022

Type of motion:            Appellants’ Second Motion to Extend Time to File Reply Brief

Party filing motion:       Appellants UNICO Retail, LLC and Ricardo Valentini

Document to be filed:      Appellants’ Reply Brief

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                            April 13, 2022
         Number of previous extensions gra nted:       1
         Date Requested:                               June 13, 2022

Ordered that motion is:

              Granted
                   If document is to be filed, document due: June 13, 2022
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Peter Kelly
                           Acting individually          Acting for the Court


Date: May 17, 2022